[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 104)
The motion to strike as to the fourth and sixth counts of the plaintiff's complaint is granted. Plaintiff was not in the exercise of a public or private right. The adding of a claim of nuisance is therefore not appropriate. See Wiebel v. YaleUniversity, 125 Conn. 515, 524 (1939) and subsequent cases.
The motion to strike as to the fifth count of the plaintiff's complaint is denied. Whether the Board of Education was acting as an agent of the state, to which sovereign immunity applies, or as an agent of the town must depend on the nature of the act. Whether governmental immunity applies also depends upon the nature of the act.
RUSH, C.